Title: To George Washington from Stephen Moylan, 7 January 1796
From: Moylan, Stephen
To: Washington, George


          
            Sir
            Philadelphia January 7th 1796
          
          I was last evening in company with Genl Stewart who told me that in a few weeks he woud resign the office of Surveyor of this port[.] I take the liberty of placeing in your view John Moylan who directed the cloathing department in the war, and with whose abilities and integrity you are not unacquainted[.] I assure you Sir if a doubt of his defficiency in either remained on my mind, his name shoud not be mention’d by me to you, with great respect, I have the honor to be Sir Your obedient servant
          
            Stephen Moylan
          
        